                 Case 2:19-cv-01654-JCC Document 1 Filed 10/16/19 Page 1 of 5




 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8   NORTHWEST ROOFERS AND EMPLOYERS
     HEALTH & SECURITY TRUST, NATIONAL
 9   ROOFING INDUSTRY PENSION FUND,
     ROOFERS RESEARCH AND EDUCATION                      Case No.:
10   TRUST, and PIERCE COUNTY ROOFERS
     JOINT APPRENTICESHIP TRUST FUND,
11                                                       COMPLAINT FOR BREACH OF
                                                         COLLECTIVE BARGAINING
                                           Plaintiffs,   AGREEMENT
12
                    v.
13
     BOSNICK ROOFING, INC. and DONALD
14   BOSNICK AND JANE DOE BOSNICK,
     individually and a marital community,
15
                                           Defendant.
16

17          Plaintiffs plead as follows:
18
                                     JURISDICTION AND VENUE
19
            1.      This Court has jurisdiction over this matter under §301(a) of the Labor
20
     Management Relations Act, 29 USC §185(a) and §§502(a)(3) and 502(e)(2) of ERISA, 29 USC
21
     §1132(a)(3) and §1132 (e)(2).
22
            2.      Venue is appropriate in this Court under 28 U.S.C. §§ 1391 and 1392 and pursuant
23
     to ERISA, 29 USC §1132(e)(2).
24

25    COMPLAINT FOR BREACH OF                                             ROBBLEE DETWILER PLLP
                                                                                 ATTORNEYS at LAW
      COLLECTIVE BARGAINING
      AGREEMENT - 1                                                      2101 FOURTH AVENUE, SUITE 1000
                                                                             SEATTLE, WA 98121-2392
                                                                        206.467.6700 ∙ 206.467.7589 facsimile
                 Case 2:19-cv-01654-JCC Document 1 Filed 10/16/19 Page 2 of 5




                                                PARTIES
 1
            3.      Plaintiffs NORTHWEST ROOFERS AND EMPLOYERS HEALTH &
 2

 3   SECURITY TRUST, NATIONAL ROOFING INDUSTRY PENSION FUND, ROOFERS

 4   RESEARCH AND EDUCATION TRUST, and PIERCE COUNTY ROOFERS JOINT

 5   APPRENTICESHIP TRUST FUND (Trust Funds) are joint labor-management employee benefit

 6   Trust Funds created pursuant to §302(c)(5) of the Labor-Management Relations Act (the Act), 29
 7   USC §186(c)(5) and bring this action in accordance with §§502(d)(1), 502(a)(3) and 515 of the
 8
     Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S. C. §1001, et seq.
 9
            4.       The physical location of the principal office of Plaintiffs Northwest Roofers and
10
     Employers Health & Security Trust and Pierce County Roofers Joint Apprenticeship Trust Fund
11
     is Seattle, Washington. Plaintiffs National Roofing Industry Pension Fund and Roofers Research
12
     and Education Trust’s principal offices are in Bloomington, Minnesota.
13
            5.      Defendant BOSNICK ROOFING, INC. (Employer) is engaged in business in
14
     Pierce County, Washington, and such business affects commerce within the meaning of §301(a)
15

16   of the Act, 29 USC §185(a).

17          6.      Defendant DONALD BOSNICK and JANE DOE BOSNICK, are a marital

18   community residing in Pierce County, Washington. DONALD BOSNICK AND JANE DOE

19   BOSNICK are principal officers in Defendant BOSNICK ROOFING, INC. and personally liable
20   for the obligations of Defendant BOSNICK ROOFING, INC. to the Plaintiff Trust Funds.
21
                                         CLAIM FOR RELIEF
22
            7.      At all times material Employer was a party to a collective bargaining agreement
23
     and Trust Agreements. Under the terms of the collective bargaining agreement, the Employer
24

25    COMPLAINT FOR BREACH OF                                              ROBBLEE DETWILER PLLP
                                                                                  ATTORNEYS at LAW
      COLLECTIVE BARGAINING
      AGREEMENT - 2                                                       2101 FOURTH AVENUE, SUITE 1000
                                                                              SEATTLE, WA 98121-2392
                                                                         206.467.6700 ∙ 206.467.7589 facsimile
                  Case 2:19-cv-01654-JCC Document 1 Filed 10/16/19 Page 3 of 5




     agreed to make monthly fringe benefit contributions to the Plaintiff Trust Funds. Plaintiff Trust
 1
     Funds are third-party beneficiaries to the labor agreement.
 2

 3           8.      The Employer failed to abide by the terms and conditions set forth in the labor

 4   agreement and Trust Agreements and is owing delinquent contributions for the month of May 2019

 5   in the amount of $19,356.30. In addition, liquidated damages are owing in the amount $1,935.63,

 6   interest is owing in the amount $776.37, and attorneys’ fees of $500, for a total known present
 7   amount due of $22,568.30.
 8
             9.      The Employer has also failed to remit contributions or submit reports to the
 9
     Plaintiffs for the months of June 2019 through August 2019.
10
             10.     Under the terms of the collective bargaining agreement and Trust Agreements to
11
     which the Employer is bound, the Employer is also obligated to pay all liquidated damages in the
12
     amount of 10% of the delinquent contributions owing, interest computed at the rate of 12% per
13
     annum and costs and expenses incurred, including reasonable attorney’s fees.
14
             11.     The Employer’s failure to pay fringe benefit contributions which continues after
15

16   the filing of the Complaint violates the labor agreement and Trust Agreements.

17           12.     The full extent of the Employer’s delinquency to the date of this Complaint is

18   unknown at this time and will be determined by an examination of the Employer’s payroll records,

19   which examination is authorized by the Trust Agreements, ERISA 29 U.S. C. §§1027 and1059
20   and controlling Federal court decisions.
21
             13.     The continuing failure of the Employer to pay contributions also makes the full
22
     extent of the Employer’s delinquency uncertain and will be determined at the time of trial.
23

24

25    COMPLAINT FOR BREACH OF                                               ROBBLEE DETWILER PLLP
                                                                                   ATTORNEYS at LAW
      COLLECTIVE BARGAINING
      AGREEMENT - 3                                                        2101 FOURTH AVENUE, SUITE 1000
                                                                               SEATTLE, WA 98121-2392
                                                                          206.467.6700 ∙ 206.467.7589 facsimile
               Case 2:19-cv-01654-JCC Document 1 Filed 10/16/19 Page 4 of 5




            14.    If judgment is entered by default, a reasonable attorney’s fee as of the date of this
 1
     Complaint is $2,000.00.
 2

 3                                       CAUSES OF ACTION

 4          15.    The Defendants’ conduct is a breach of the terms of the collective bargaining

 5   agreement and Trust Agreements to which the Plaintiff Trust Funds are beneficiaries and/or

 6   parties. The Defendants’ breach gives rise to an action under §301 of the LMRA, 29 U.S.C. §185.
 7          16.    The Defendants’ conduct is a violation of §515 ERISA, 29 U.S.C. §1145.
 8
            WHEREFORE, Plaintiffs pray for the following relief.
 9
            (a)    Judgment against BOSNICK ROOFING, INC. in favor of Plaintiff Trust Funds for
10
     contributions for the month of May 2019 in the amount of $645.00, liquidated damages in the
11
     amount of $19,356.30. In addition, liquidated damages are owing in the amount $1,935.63, interest
12
     is owing in the amount $776.37, and attorneys’ fees of $500, for a total known present amount
13
     due of $22,568.30;
14
            (b)    Judgment against DONALD BOSNICK and JANE DOE BOSNICK individually
15

16   and in favor of Plaintiff Trust Funds for contributions for the month of May 2019 in the amount

17   of $645.00, liquidated damages in the amount of $19,356.30. In addition, liquidated damages are

18   owing in the amount $1,935.63, interest is owing in the amount $776.37, and attorneys’ fees of

19   $500, for a total known present amount due of $22,568.30;
20          (c)    Judgment against BOSNICK ROOFING, INC. in favor of Plaintiffs for
21
     contributions owing from June 2019 through current, in an amount to be determined in trial;
22

23

24

25    COMPLAINT FOR BREACH OF                                               ROBBLEE DETWILER PLLP
                                                                                   ATTORNEYS at LAW
      COLLECTIVE BARGAINING
      AGREEMENT - 4                                                        2101 FOURTH AVENUE, SUITE 1000
                                                                               SEATTLE, WA 98121-2392
                                                                          206.467.6700 ∙ 206.467.7589 facsimile
               Case 2:19-cv-01654-JCC Document 1 Filed 10/16/19 Page 5 of 5




             (d)    Judgment against DONALD BOSNICK and JANE DOE BOSNICK individually
 1
     and in favor of Plaintiffs for contributions owing from June 2019 through current, in an amount to
 2

 3   be determined in trial;

 4           (e)    For all costs and attorneys’ fees incurred; and

 5           (d)    Such other relief as the Court deems just and equitable.

 6           DATED this 16th day of October, 2019.
 7

 8
                                              s/Kristina Detwiler
                                              Kristina Detwiler, WSBA No. 26448
 9
                                              Robblee Detwiler, PLLP
                                              2101 Fourth Avenue, Suite 1000
10
                                              Seattle, Washington 98121
                                              Phone: (206) 467-6700
11
                                              Email: kdetwiler@unionattorneysnw.com
12
                                              Attorneys for Plaintiff Trust Funds
13

14

15

16

17

18

19

20

21

22

23

24

25    COMPLAINT FOR BREACH OF                                                  ROBBLEE DETWILER PLLP
                                                                                    ATTORNEYS at LAW
      COLLECTIVE BARGAINING
      AGREEMENT - 5                                                        2101 FOURTH AVENUE, SUITE 1000
                                                                               SEATTLE, WA 98121-2392
                                                                          206.467.6700 ∙ 206.467.7589 facsimile
